—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglas, J.), rendered July 16, 1996, convicting him of attempted robbery in the first degree (three counts), attempted robbery in the second degree, assault in the first degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, criminal possession of stolen property in the fourth degree, and unauthorized use of a motor vehicle in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is modified, on the law, by vacating the sentence imposed thereon; as so modified, the judgment is affirmed, and the case is remitted to the Supreme Court, Kings County, for resentencing in accordance with the procedures set forth in CPL 400.15.
The defendant contends, and the People correctly concede, *487that he was improperly sentenced. The defendant was sentenced without substantial compliance with the procedures for adjudicating a defendant as a second violent felony offender set forth in CPL 400.15. Thus, the case should be remitted for resentencing in accordance with the procedures set forth in CPL 400.15 (see, People v Brown, 155 AD2d 608; People v Colon, 122 AD2d 150; People v King, 114 AD2d 650).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit.
Mangano, P. J., Bracken, Miller and Krausman, JJ., concur.